Citation Nr: 0902324	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  04-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right wrist 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1997 to 
September 2001.  The veteran claims to have had more recent 
active duty service and determining the dates of that service 
is one of the reasons for the following remand of the 
veteran's claim.  This case comes to the Board of Veterans' 
Affairs (Board) from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The case was remanded by the Board in 
December 2006 for further development and that development is 
also part of the following remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran claims to have a current disability as a result 
of a right wrist injury in service.  The claim was remanded 
in December 2006 by the Board for a VA examination of her 
right wrist to determine if she has a current disability and 
if so, whether any such disability is related to service.  
The veteran missed two scheduled VA examinations.  She 
claimed she was deployed at the time of the first examination 
and was not heard from regarding the second examination.  
Remand is necessary to determine if she was in fact deployed 
after the dates of service as listed above.  Any associated 
service medical records would be relevant to the claim and 
another VA examination would need to be scheduled to assess 
her right wrist condition.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the US Air Force, or other 
appropriate branch of service to which she 
may have recently served, and determine 
the dates and circumstances of her most 
recent service (any service after 
September 2001).  Obtain her service 
medical records and any other relevant 
records to this claim.

2.  If she was deployed at the time of the 
scheduled and missed VA examinations, 
schedule her for another VA examination to 
determine the nature and etiology of any 
right wrist condition.  Have the examiner 
review the claims file in conjunction with 
the examination and make a note of such 
review in the examination report.  Have 
the examiner conduct all necessary tests 
and answer the following questions:

	a.  Does the veteran have a current 
right wrist disability?

	b.  If so, is it at least as likely as 
not related to active duty service, to 
include the right wrist injury in service?

3.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

4.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

